DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 5/5/21 has been considered and entered.  Claims 3,4,10,11,17 and 18 have been canceled.  Claims 9,12-16,19 and 20 remain in the application as being withdrawn from consideration as being directed toward a non-elected invention.  Claims 1,2 and 5-8 remain presently active in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In light of the amendment filed 8/23/21, the 35 USC 112 rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) further in combination with Kim et al. (2017/0256739).
Farquhar et al. (2011/0074281) teaches an optoelectronic device including a discontinuous cathode and electroactive layer (abstract).  Farquhar et al. (2011/0074281) teaches forming an anode layer (212) on a substrate (230) and forming discontinuous electroactive layer (216/226) and cathode layer (214/224) by using a mask during deposition ([0020],[0022] and Fig. 2B).  Farquhar et al. (2011/0074281) teaches a plastic substrate.
Farquhar et al. (2011/0074281) fails to teach the coatings being applied to a flexible substrate that is bent in a folding area.
Hwang (2018/0188189) teaches display device whereby a flexible plastic substrate which may be bended or folded is coated by CVD utilizing a mask with inorganic layers in manufacturing the device [0007],[0074].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) process to utilize a foldable/bendable substrate as evidence by Hwang (2018/0188189) with the expectation of forming display device.  
Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) fails to teach moving the mask a distance from the substrate in forming the subsequent layers.

Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) process to utilize a mask and moving the mask to form the desired layers as evidenced by Kim et al. (2017/0256739) with the expectation of achieving similar success.
It is noted that both mask have an opening and an occluded area and the area that is occluded would be larger as the mask distance to the substrate is reduced while it would be larger as it is increased and this would be true in the alternative as occluded portion being less and the opening would be more as the distance is increased. 
Regarding claim 1, Farquhar et al. (2011/0074281) teaches two inorganic layers that partially overlap.

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) further in combination with Kim et al. (2017/0256739) still further in combination with Park et al. (2008/0187682).

Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) further in combination with Kim et al. (2017/0256739) fails to teach coating a vacuum chamber and diffuser for forming the coatings.
Park et al. (2008/0187682) teaches a film deposition process utilizing PECVD to form display apparatus coatings thereon.  The process is performed in a chamber under vacuum [0005] and uses a distribution plate (118), i.e. claimed diffuser to form the coating [0074] and Fig. 1.  Masking steps are also utilized [0035].
Therefore it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Farquhar et al. (2011/0074281) in combination with Hwang (2018/0188189) in combination with Kim et al. (2017/0256739) process to form the coatings by a CVD process as evidenced by Park et al. (2008/0187682) with the expectation of achieving similar results as well as a more precise coating using a mask and diffuser.
Regarding claims 2 and 8, Park et al. (2008/0187682) teaches PECVD deposition process.
Regarding claims 6 and 8, Park et al. (2008/0187682) teaches using a vacuum and a gas diffuser.

Response to Amendment
Applicant's arguments filed 8/23/21 have been fully considered but they are not persuasive. 

Applicant argued the prior art in combination fails to teach forming a first inorganic layer with a first opening and a second inorganic layer with a second opening by the occlusion are of the mask plate.
The Examiner disagrees.  As detailed above, Farquhar et al. (2011/0074281) teaches forming an anode layer (212) on a substrate (230) and forming discontinuous electroactive layer (216/226) (first layer with opening (202)) and cathode layer (214/224) (second layer with opening (203)) by using a mask during deposition ([0020],[0022] and Fig. 2B).  Hence the discontinuous layer includes areas that are not formed with coating and therefore have been formed by the occlusion area of the mask.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715